|10SCHOTT, Chief Justice,
concurring:
LSA-C.C. art. 1829 provides for a legal subrogation “[in] favor of an obligee who pays another obligee whose right is preferred to his because of a privilege.... ” The City of New Orleans was the obligee whose right to real estate taxes was preferred to the right enjoyed by the plaintiffs. R.S. 9:4821(1). Consequently, plaintiffs were legally subrogated to the City for the taxes they paid.
At the sheriffs sale plaintiffs stood in the shoes of the City entitled to reimbursement *864for the taxes they paid in preference to all others. In effect they wore two hats at the sheriffs sale, one as subrogee of the City’s right to collect taxes and the other as holder of a first mortgage.
The sheriff properly imputed payment of the taxes to plaintiffs as subrogees in preference to all other creditors and paid the balance to plaintiffs as mortgagees. Consequently, plaintiffs had every right to proceed against Goldberg as the accommodation endorser. He cannot claim any credit for taxes paid.
As to the attorney’s fee of ten percent Goldberg failed to show this was unreasonable under the circumstances of the case.